Citation Nr: 1744116	
Decision Date: 10/03/17    Archive Date: 10/13/17

DOCKET NO.  13-01 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for left knee degenerative joint disease, status post meniscal tear, prior to February 5, 2015 and 20 percent thereafter.

2.  Entitlement to an initial evaluation in excess of 10 percent for right knee degenerative joint disease.

3.  Entitlement to an increased evaluation for left ankle degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by: Georgia Department of Veterans Services



WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from April 1977 to May 1980.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from rating decisions of the VA Regional Office in Atlanta, Georgia.

The Veteran was afforded a videoconference hearing at the RO in November 2015 before the undersigned Veterans Law Judge sitting at Washington, DC. The transcript is of record.

These claims were previously before the Board in February 2016, at which time they were remanded for additional development.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.



FINDINGS OF FACT

1.  Prior to February 5, 2015, the Veteran's left knee had, at worst, range of motion from 0 to 70 degrees.  

2.  From February 5, 2015, the Veteran's left knee had, at worst, range of motion from 0 to 90 degrees.  A 20 percent rating was assigned for findings that were commensurate with locking due to semilunar cartilage impairment as of that date.

3.  During the entire period on appeal, the Veteran's right knee had range of motion, at worst, from 0 to 104 degrees.  

4.  Throughout the entire period on appeal, the Veteran had moderate limitation of motion of the left ankle with no ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a left knee disorder prior to February 5, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

2.  The criteria for a rating in excess of 20 percent for a left knee disorder from February 5, 2015 have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5258, 5260, 5261 (2016).

3.  The criteria for a rating in excess of 10 percent for a right knee disorder have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Codes 5010, 5260, 5261 (2016).

4.  The criteria for a rating in excess of 10 percent for a left ankle disorder during the period on appeal have not been met. 38 U.S.C.A. §§ 1155, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1-4.7, 4.10, 4.71a, Diagnostic Code 5271 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining an evaluation, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate discussion of the symptoms as they relate to the schedular criteria. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the requisite legal duties in the conduct of the hearing were complied with. During the November 2015 Board hearing, the Veterans Law Judge took necessary measures to identify the issues presented on appeal and posed direct questions to the Veteran designed to elicit information relevant to the disposition of his claims. 38 C.F.R. § 3.103 (c)(2) (2016).  There have been no contentions to the contrary.

The instant appeal has been previously remanded in February 2016 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.
 
Increased rating claims

Disability evaluations are determined by evaluating the extent to which a Veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify various disabilities and the criteria for specific ratings. Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases. 38 C.F.R. §§ 4.7 and 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

While the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). The Court has also held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996). The intent of the rating schedule is to also recognize painful motion with joint or periarticular pathology as productive of disability. 38 C.F.R. § 4.59.

The Veteran filed a claim for increased ratings for his bilateral ankle and left knee disorders in August 2009.  

He underwent a VA examination in November 2009.  Regarding the Veteran's ankles, the Veteran reported symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, deformity, tenderness, and pain.  He denied redness, heat, fatigability, drainage, effusion, subluxation, and dislocation.  He experienced daily flare-ups precipitated by physical activity and stress.  He had difficulty standing and walking and was unable to perform work duties.

A physical examination of the ankles showed tenderness bilaterally.  There was no evidence of edema, instability, abnormal movement, effusion, weakness, redness, heat deformity, guarding, malalignment, drainage, subluxation, deformity, or ankylosis.  Range of motion of the left ankle was dorsiflexion to 10 degrees with pain at 8 degrees and plantar flexion to 30 degrees with pain at 20 degrees.  The Veteran was able to perform repetitive motion with no additional loss of range.  The Veteran was additionally limited by pain, fatigue, and weakness.  The examiner diagnosed left ankle strain.  

Regarding the Veteran's left knee, the Veteran reported weakness, stiffness, swelling, giving way, lack of endurance, tenderness, and pain.  His functional impairment included an inability to walk, exercise, stand for long periods, and perform duties of employment.  He reportedly experienced flare-ups twice daily.  During a flare-up, the Veteran reported he was unable to bend his knee, experienced popping, and was unable to stand or walk. 

A physical examination of his left knee showed tenderness but no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding, malalignment, drainage, subluxation, locking, genu recurvatum, or ankylosis.  Range of motion was from 0 to 70 degrees with pain at 40 degrees.  The Veteran was able to perform repetitive movement but no additional limitations in range.  Joint function was additionally limited by pain and fatigue.  Stability tests were normal. An x-ray of the left knee showed degenerative arthritis changes.  The examiner diagnosed degenerative arthritis of the left knee.

In a December 2009 rating decision, the RO increased his ratings for a left ankle and left knee disorders to 10 percent, respectively, and continued the 10 percent rating for his right ankle.  The Veteran filed a notice of disagreement with the ratings assigned to his left knee and left ankle in April 2010.  

An April 2011 treatment record showed the Veteran complained of severe pain in his right ankle and knee.  Additional symptoms included weakness, difficulty walking, and radiation of pain.  A physical examination of the right knee showed no atrophy, swelling, or deformity.  There was tenderness and mild patella crepitus. Strength testing was normal.  An x-ray showed mild medial and patella femoral arthritis.  An examination of his right ankle revealed stiffness, soreness, and intermittent swelling. 

The Veteran was afforded a VA examination of his knees in August 2011.  The Veteran reported symptoms of deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion, popping, swelling, and tenderness.  He was able to standing more than one hour but less than three and able to walk a quarter mile but not a full mile.  He reportedly used a brace consistently.  

A physical examination showed crepitus, tenderness, abnormal motion, and guarding of the right knee.  There was no instability or patellar or meniscus abnormality noted.  The Veteran's range of motion of the right knee was from 0 to 104 degrees with objective evidence of pain.  Range of motion of the left knee was from 0 to 106 degrees with objective evidence of pain.  He was able to perform repetitive movement with no additional limitations bilaterally.  There was no ankylosis.  X-rays of the knees showed mild to moderate degenerative osteoarthritis involving the left medial knee joint compartment and normal AP and lateral views of the right knee.  

A January 2012 rating decision granted service connection for a right knee disorder and assigned a 10 percent rating.  The Veteran appealed this rating in February 2012.  

A February 2012 treatment and work status report showed the Veteran was permitted to return to work without restrictions after being treated with an ankle brace and medication.  An April 2012 report showed he was rechecked and diagnosed with right ankle pain.  At that time, the Veteran was permitted to return to work with the restrictions of no heavy lifting and no prolonged standing.  A May 2012 treatment record shows bilateral knee pain with tenderness to palpation, mild swelling, and a stable range of motion. In June 2012, the Veteran had bilateral mild swelling and crepitus of the knees and "good range of motion."  

In July 2012, the Veteran was afforded a VA examination to assess the severity of his bilateral ankle and knee disorders.  Regarding his left ankle, the Veteran complained of aching and overuse due to compensation for the right ankle disorder.  

A physical examination showed left plantar flexion was to 45 degrees with objective evidence of painful motion at 45 degrees and dorsiflexion was to 20 degrees with no objective evidence of painful motion.  The Veteran was able to perform repetitive use testing with no additional limitations.  Muscle strength and stability tests were normal.  The examiner additionally noted mild left posterior ankle tenderness to palpation, mild crepitus with range of motion and mild right medial ankle tenderness with palpation, mild swelling, and mild crepitus with range of motion.  The Veteran used a brace and a right ankle air cast brace on a regular basis.  X-rays showed the Veteran had degenerative arthritis of the bilateral ankles.  The examiner opined that his bilateral ankle disorder affected his ability to work as he had pain with prolonged standing and walking.  

With regard to his knees, the Veteran reported symptoms of pain, swelling, giving way with prolonged standing, and difficulty walking up stairs.  A physical examination showed range of motion of the right knee was from 0 to 125 degrees and the left knee was from 0 to 130 degrees with pain at the ends of all ranges.  The Veteran was able to perform repetitive use testing with no additional limitations.  The Veteran's functional loss is due to pain and crepitus on both sides and swelling on the left.  Joint stability tests were normal and there was no evidence of recurrent patellar subluxation or dislocation or any tibial or fibular impairment.  

In September 2012, the Veteran's orthopedist submitted a letter in which he opined that the Veteran has significant arthritis in his knees and ankle and is unable to perform his regular work activities, which required prolonged standing and a significant amount of lifting, pushing, and pulling.  

A May 2012 treatment record showed mild swelling of the left knee with range of motion "at least 0 to 110 degrees." Joint stability testing was normal.  

In a December 2013 VA examination report, the VA examiner noted that due to the Veteran's right ankle, left ankle, and right shoulder conditions, and mental status altering medications to treat those problems, the Veteran was deemed unemployable by the United States Postal Service and forced to take a retirement in August 2012.  

The Veteran underwent a VA examination of his left ankle in December 2013.  The examination report revealed, range of motion for left plantar flexion was to 30 degrees and plantar dorsiflexion was to 15 degrees.  The Veteran was unable to perform repetitive use testing due to pain and spasm. Functional loss in the left ankle resulted from less movement, pain, and interference with sitting, standing, and weight-bearing.  Muscle strength testing on the left ankle was 4 out of 5 but no instability or laxity of the left ankle was found.  

The Veteran underwent arthroscopic surgery of the left knee in April 2014.  

The Veteran was afforded a VA examination of his knees in February 2015.  The Veteran reported pain, stiffness, difficulty walking, and giving way.  Range of motion testing in the left knee was from 0 to 90 degrees with pain and the right knee was 0 to 140 degrees.  The Veteran was able to perform repetitive use testing with no additional limitations.  Also, there were no additionally limitations after repetitive use over time or during a flare-up.  Muscle strength testing was normal with no atrophy.  Joint stability testing showed no instability and the examiner noted there were no other tibial or fibular impairments.  

The Veteran was also afforded a VA examination of his ankles in February 2015.  A physical examination showed normal range of motion of the left ankle, normal muscle strength, no instability, or other disorder.  

The Veteran appeared at a Board hearing in November 2015.  He testified that he had worsening instability, locking, and fatigue, especially with regard to the left knee.  He also stated that he had been issued braces for him knees.  

The Veteran underwent a VA examination of his knees in March 2016.  The examiner noted diagnoses of left knee osteoarthritis and degenerative arthritis of the right knee.  He reported pain, swelling and giving way of the right knee.  Range of motion of the right knee was from 0 to 110 degrees and the left knee was from 0 to 100 degrees.  There was pain on movement.  The Veteran was able to perform repetitive use testing with no additional limitations.  Muscle strength testing was 4 out of 5 with no atrophy.  The examiner noted a history of effusion in the left knee but no history of instability and all joint stability testing were normal, bilaterally.  The Veteran also did not have other tibial or fibular impairment.  The examiner noted that the Veteran constantly uses crutches for ambulation.  The examiner opined that his conditions did not impact his ability to perform any occupational task.  

Regarding his left ankle, the Veteran reported pain.  He was diagnosed with arthritis and takes anti-inflammatory medication.  The Veteran denied functional loss or impairment.  Range of motion testing of the left ankle showed 0 to 10 degrees of dorsiflexion and 0 to 35 degrees of plantar flexion.  There was objective evidence of localized tenderness or pain on palpation but no objective evidence of crepitus.  The Veteran was able to perform repetitive use testing over time with no additional limitations.  Muscle strength testing was normal and there was no instability or other disability.  The examiner noted regular use of an ankle brace, but did not specify whether it was for his right or left ankle.  The examiner opined that his ankle disorders did not impact his ability to perform any type of occupational task.   

Bilateral knees

Diagnostic Code 5258 provides a 20 percent evaluation for impairment of the semilunar cartilage, dislocated with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5260 (limitation of flexion of the leg) provides a 10 percent (compensable) rating when flexion is limited to 45 degrees; 20 percent rating when flexion is limited to 30 degrees; and 30 percent rating when flexion is limited to 15 degrees.  

Diagnostic Code 5261 (limitation of extension of the leg) provides a 0 percent rating when extension is limited to 5 degrees; a 10 percent (compensable) rating when extension is limited to 10 degrees; a 20 percent rating when extension is limited to 15 degrees; a 30 percent rating when extension is limited to 20 degrees, a 40 percent rating when extension is limited 30 degrees, and a 50 percent rating, the maximum available, when extension is limited to 45 degrees. 

For VA compensation purposes, normal range of motion for the knee is from 0 to 140 degrees. 38 C.F.R. § 4.71, Plate II. 

After review of the pertinent evidence of record, as noted above, the Board finds the most probative evidence of record shows that during the period on appeal prior to February 5, 2015, his left knee disability manifested by flexion limited, at most, to 70 degrees.  From February 5, 2015, his left knee had, at worst, 90 degrees of flexion.  Regarding the Veteran's right knee, the Veteran's flexion was, at worst, limited to 104 degrees.  Bilaterally, there was full extension throughout the entire period on appeal.  It is noted that effective that examination date, the RO determined that the findings, limitation of motion, objective evidence of locking and pain warranted a 20 percent disability rating as more approximated by Code 5258.

It is clear from the Veteran's competent, credible description of his symptoms that there is limited motion and painful motion.  The Veteran is currently in receipt of 10 and 20 percent ratings to compensate for those symptoms.  However, evaluations in excess of the assigned compensable ratings must be based on demonstrated functional impairment. Although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40 (2016).

The medical evidence of record does not support a finding that the Veteran has functional loss in his knees due to his disabilities such that higher ratings are warranted.  His VA examinations, VA medical records, and private records noted that the Veteran's pain caused some functional impairment such as painful motion and less movement than normal. The Veteran reported in several statements that his knee is worse with prolonged standing, sitting, or walking. However, at the VA examinations, the examiners noted the Veteran's knees were not additionally limited by fatigue, weakness, lack of endurance, or incoordination.

As such, evaluations in excess of those currently assigned are not warranted at any time during the appeal period based on limitation of motion.

The Board must also consider other potentially applicable Diagnostic Codes for the Veteran's bilateral knee disabilities. Under Diagnostic Code 5257, a 10 percent rating is warranted when there is slight recurrent subluxation or lateral instability. A 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability. A 30 percent rating is warranted when there is severe recurrent subluxation or lateral instability. 38 C.F.R. § 4.71a (2016). Diagnostic Code 5257 is based upon instability and subluxation, not limitation of motion, as a result, the factors set forth in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 do not apply. DeLuca, supra. 

The Board acknowledges the Veteran's statements discussing his bilateral knee instability. He also reported the use of braces for both knees. However, the Board notes the Veteran's knee tests for stability have also been normal; thus, he has no diagnosis of instability or objective findings of instability. The medical evidence also indicated the Veteran does not suffer from subluxation.  Muscle weakness has not been shown.

Based on these findings, there is no basis to assign a compensable evaluation for instability or subluxation as it is not clinically established.

Other diagnostic codes that can provide compensable ratings relating to the knees are Diagnostic Code 5256 (ankylosis), Diagnostic Code 5259 (symptomatic removal of semilunar cartilage), Diagnostic Code 5262 (impairment of tibia and fibula), and Diagnostic Code 5263 (genu recurvatum). 38 C.F.R. § 4.71a. However, separate or increased ratings in accordance with these Diagnostic Codes are not warranted. The Veteran was not found to have any ankylosis, impairment of the tibia or fibula, or meniscus disorders.  

Left ankle disorder

The Veteran's left ankle disorder is assigned an evaluation under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271, for limited motion of the ankle. A 10 percent evaluation contemplates moderate limitation of motion; a maximum 20 percent rating is assigned for marked limitation of motion.

Normal range of motion for the ankle joint is defined as dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 to 45 degrees. See 38 C.F.R. § 4.71, Plate II. The terms "moderate" and "marked" are not expressly defined in the rating schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

For the left ankle, the Veteran has not demonstrated marked limitation that would correspond to a higher 20 percent evaluation. 38 C.F.R. § 4.71a, Diagnostic Code 5271. The most pronounced range of motion findings, indicated dorsiflexion to 10 degrees with pain at 8 degrees and plantar flexion to 30 degrees with pain at 20 degrees. There was no further diminution on repetitive use due to pain, weakness, instability, or other functional loss. See Deluca, 8 Vet. App. at 204-07; 38 C.F.R. §§ 4.45, 4.59.  With regard to both measured planes of motion therefore, the Veteran retained approximately half of full range of motion. Therefore, the Board finds that the Veteran's symptoms are properly reflected in 10 percent evaluation and a higher rating in excess of 20 percent is not warranted.   

The Board has considered other potentially applicable diagnostic codes. See Schafrath, supra. However, the evidence of record indicates that there is no ankyloses of the ankles or subastragalar or tarsal joint, malunion of the os calcis or astragalus, astragalectomy, or impairment of the fibula or tibia with ankle disabilities. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270, 5272-74. Accordingly, increased evaluations under alternative diagnostic codes are not warranted.
    

ORDER

An increased rating in excess of 10 percent for left knee degenerative joint disease, status post meniscal tear, prior to February 5, 2015 and 20 percent thereafter is denied.

An initial evaluation in excess of 10 percent for right knee degenerative joint disease is denied.

An increased rating in excess of 10 percent for left ankle degenerative joint disease is denied.


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


